Title: Memorandum from Tobias Lear, 18 August 1790
From: Lear, Tobias
To: Washington, George



[New York] Augt 18th [1790]

On Wednesday at 3 O’clock P.M. the person who had written several letters under the signature of Jno. A. Dingwell, came to the House of the President & had an interview with Genl Knox & T. Lear with whom he left the enclosed papers; and promised to get copies of such others as he could come at, & likewise give all the verbal information that he could obtain—Jno. A. Dingwell’s real name is  Smith: and the Thos Dalton mentioned in the enclosed papers boards at his House.
Smith informed T. Lear that he had carried several letters & notes from Major Beckworth to sd Dalton & once he had carried money to him—and that this day Dalton had 500 pounds which Smith thinks he must have got from Beckworth.
